Citation Nr: 1204303	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability to include as secondary to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to October 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned. 


FINDING OF FACT

The Veteran's psychiatric disorder has been aggravated by his service-connected migraine headache disorder.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder as secondary to a service-connected migraine headache disorder have been met.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2011)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served on active duty from July 1977 to October 1985.  He contends that he has a psychiatric disability on two bases.  The first is that he was exposed to petroleum fuel which resulted in his psychiatric disability and/or his service-connected headache disorder has caused or aggravated his psychiatric disability.  The Veteran has been awarded a 50 percent rating for service-connected migraine headaches.  

A review of the service treatment records does not reflect complaints or findings of a psychiatric disorder.  On a December 1984 periodic examination, psychiatric evaluation yielded normal findings.  Likewise, the Veteran's separation examination conducted in December 1985 also yielded normal findings.  At that time, the Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness. 

Post-service, VA records dated starting in 2006 reflect diagnoses of a mood disorder, an adjustment disorder, and major affective disorder, depressed type.  In September 2006, the Veteran reported that he had been feeling depressed for the past year.  He stated that his wife had Lou Gehrig's disease, that he was her sole caretaker, and that he was burdened with financial responsibility and falling behind in his bills.

The Veteran was afforded a VA examination in April 2008.  He was diagnosed as having a mood disorder due to chronic pain.  The examiner provided an opinion that it was less likely as not caused by or the result of his headache disorder.  However, there was no opinion provided regarding secondary service connection on the basis of aggravation or direct service connection.  

In light of the foregoing, the Board determined that an expert medical opinion should be obtained by a physician that had reviewed the Veteran's claims folder.  The following inquires were posed by the Board:

1.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that that any current psychiatric disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include exposure to petroleum gas fumes? 

2.  Is it at least as likely as not that that any current psychiatric disability is proximately due to, or the result of, the service-connected migraine headache disorder?

3.  Is it at least as likely as not that that any current psychiatric disability is permanently aggravated by the service-connected migraine headache disorder?  

In response, the claims file was sent to the Director of a VA Mood Disorders Clinic.  This VA physician reviewed the claims file and then addressed the questions.  At the outset, the physician indicated that the Veteran had variously been diagnosed as having an adjustment disorder, a mood disorder not otherwise specified (NOS), major affective disorder depressed type, major depressive disorder, and a personality disorder.

With regard to the first question, after referring to medical literature, the examiner indicated that there were few references in the medical literature, which he cited, that examine the effects of fuel exposure on subsequent psychiatric symptoms.  He noted that the Veteran's psychiatric complaints had become prominent only in the past few years, more than 20 years after any inservice fuel exposure.  He indicated that the Veteran's possible behavioral troubles during his time in service and in the immediate post-service period appeared more directly related to substance abuse which should be less likely to be related to fuel exposure, especially given his drug of choice, which was cocaine.  The examiner stated that substance abuse could often lead to mood symptoms and the presumptive/protective treatment of neurosyphilis raised the specter of contribution from that illness.  Ultimately, the examiner indicated that the paucity of complaints of depressive symptoms in the Veteran's record, especially in comparison to other complaints, until the past few years rendered it unlikely that any service exposure played a major role in the current complaints and that this was all the more likely in light of the rather dramatic complaints appearing more than 20 years down the road.  Thus, it was his opinion that it was less likely as not that any current psychiatric disability had its onset during service or is related to any inservice disease, event, or injury,

With regard to the second question, the examiner noted that due to the paucity of complaints of depressive symptoms until recently (more than 25 years after the Veteran left service), it appeared unlikely that any psychiatric disability could be proximately due to, or the result of, his service-connected migraine headache disorder.  In fact, the examiner stated that the recent record was remarkable in its absence of reference to his service-connected disability and instead focused on a number of other stre4ssors in his lift.  Also, many of the physical stressors reported mentioned his service-connected condition was almost nonexistent as compared to his multiple orthopedic complaints.

With regard to the third question, the examiner indicated that the question was complex.  First, he stated, it did not appear that the Veteran had been determined to have a psychiatric disability.  In fact, it appeared that he had been working despite a number of stressors, all more relevant and severe than his headaches.  Although he complained of depressive symptoms, it was not clear that he had a primary psychiatric disorder (other that the substance abuse or dependence in remission) or if he was describing emotional symptoms secondary to his multiple stressors.  The examiner reported that there was a significant difference between having emotional symptoms and a psychiatric disorder, let alone a disabling one.  This was reflected in the wide variety of diagnoses given to him by various examiners.  The examiner related that it he suffered from a disabling psychiatric disorder, it was highly probable that his examiners would have been more consistent in determining the diagnosis.  Still, the examiner indicated that chronic headaches can be a stressor and if the question is whether his headaches are likely to be aggravating his depressive symptoms to some degree, the answer would most likely be yes.  The examiner was unable to say if this was permanent.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran is competent to report psychiatric symptoms, but the nature of the appropriate diagnosis and etiology requires a complex assessment, which is why the VA expert opinion was obtained.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the attaches the most significant probative value to the VA expert medical opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.)  The examiner is also an expert in the medical field involved in this case.  

With regard to secondary service connection, the April 2008 examiner provided an opinion that it was less likely as not caused by or the result of his headache disorder.  However, the examiner did not provide an opinion regarding secondary service connection on the basis of aggravation or direct service connection.  The VA medical expert concurred with the opinion that was provided, indicating that any current psychiatric disability is not proximately due to, or the result of, the service-connected migraine headache disorder.  However, the VA medical expert essentially indicated that the headache disorder likely aggravated the Veteran's current psychiatric disability.  The Board is mindful that the VA expert could not state if the aggravation was permanent, however, the Board must afford the Veteran the benefit of the doubt.  Since an expert could not make this determination, any further exploration of that matter appears futile.  The Board also observes that the VA expert was not entirely certain of the appropriate current diagnosis, however, the expert did not examine the Veteran.  In that regard, the Veteran was examined in April 2008 by VA and a current diagnosis was provided.  In again affording the Veteran the benefit of the doubt, the Board finds that secondary service connection is warranted for currently diagnosed psychiatric disorder.


ORDER

Service connection for a psychiatric disorder as secondary to service-connected headache disorder is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


